                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                   Case No.: 8:18-cr-110-VMC-CPT

TRAVELL KINKAY JONES

____________________________/

                                ORDER

     This cause comes before the Court pursuant to Defendant

Travell   Kinkay   Jones’s     pro       se   Motion   for   Compassionate

Release   or     for    Recommendation         for     Transfer       to   Home

Confinement (Doc. # 305), filed on April 22, 2021. The United

States of America responded on May 11, 2021. (Doc. # 307).

For the reasons set forth below, the Motion is denied.

I.   Background

     On July 22, 2019, the Court sentenced Jones to 120

months’ imprisonment for conspiracy to distribute and possess

with intent to distribute a kilogram or more of a mixture

containing     heroin   and   400    grams      or   more    of   a    mixture

containing fentanyl. (Doc. # 217 at 1-2). Jones is forty-four

years old and his projected release date from FCI Miami is

February 12, 2027. (Doc. # 307 at 1).

     In the Motion, Jones seeks compassionate release from

prison under Section 3582(c)(1)(A)(i), as amended by the


                                     1
First Step Act, because of his medical conditions, which

include being a former smoker, prostate issues, and symptoms

related to his previous COVID-19 diagnosis. (Doc. # 305 at 2-

3). Additionally, Jones requests that the Court grant him

home confinement. (Id. at 1). The United States has responded

(Doc. # 307), and the Motion is now ripe for review.

II.     Discussion

        The Court will begin by addressing Jones’s request to be

granted or recommended for home confinement, followed by his

request for compassionate release.

        A. Home Confinement

        To the extent that the Motion requests that the Court

grant him home confinement, it must be denied. The Court has

no authority to direct the Bureau of Prisons (“BOP”) to place

Jones     on   home     confinement   because     such    decisions     are

committed solely to the BOP’s discretion. See United States

v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (per

curiam) (explaining that district courts lack jurisdiction to

grant early release to home confinement pursuant to the Second

Chance Act, 34 U.S.C. § 60541(g)(1)(A)). Once a court imposes

a sentence, the BOP is solely responsible for determining an

inmate’s place of incarceration to serve that sentence. See

Tapia    v.    United    States,   564    U.S.   319,    331   (2011)   (“A


                                      2
sentencing court can recommend that the BOP place an offender

in a particular facility or program . . . [b]ut decision

making authority rests with the BOP.”); 18 U.S.C. § 3621(b)

(“The    [BOP]      shall          designate       the place     of the    prisoner’s

imprisonment[.]”).

        Therefore,           Jones’s     request       to   be    placed    on     home

confinement         falls          outside     Section      3582(c)’s      grant     of

authority, and the Motion is denied as to this requested

relief.       For   similar          reasons,      the Court     also declines       to

recommend to the BOP that Jones be placed on home confinement.

See United States v. Phillips, No. 13-cr-80230-BLOOM, 2020 WL

1033400, at *2 (S.D. Fla. Mar. 2, 2020) (“With regard to the

request       for        a     recommendation         for      placement    in     home

confinement         in       the   instant case,        Defendant      may submit     a

request for such placement to the BOP, and the Court ‘will

leave the decision about Defendant’s eligibility up to the

[BOP], which will be in the best position to determine whether

Defendant’s adjustment . . . demonstrates his suitability for

home confinement.’” (citation omitted)).

        B. Compassionate Release

        The    United          States        argues     that     the    Motion      for

Compassionate Release should be denied because Jones “has not




                                               3
identified    extraordinary    and   compelling     reasons     for

compassionate release.” (Doc. # 307 at 4). The Court agrees.

     A term of imprisonment may be modified only in limited

circumstances. 18 U.S.C. § 3582(c). Jones argues his sentence

may be reduced under Section 3582(c)(1)(A)(i), which states:

     the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after
     the    defendant    has    fully    exhausted    all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the
     defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment . . . after
     considering the factors set forth in section
     3553(a) to the extent they are applicable, if it
     finds that [ ] extraordinary and compelling reasons
     warrant such a reduction . . . and that such a
     reduction is consistent with the applicable policy
     statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

expands the criteria for compassionate release and gives

defendants the opportunity to appeal the [BOP’s] denial of

compassionate release.”     United States v. Estrada Elias, No.

6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

(citation    omitted).   “However,   it   does    not   alter   the

requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief.” Id.

     Here,   the   United   States   concedes    that   Jones   has

exhausted his administrative remedies. See (Doc. # 307 at 4


                                4
(“[T]he United States does not dispute that this motion can

be resolved on the merits.”)). Even assuming that Jones has

exhausted his administrative remedies, the Motion is denied

because he has not demonstrated that his circumstances are

extraordinary and compelling so as to warrant release.

        The Sentencing Commission has set forth the following

exhaustive qualifying “extraordinary and compelling reasons”

for   compassionate      release:     (1)   terminal   illness;     (2)   a

serious medical condition that substantially diminishes the

ability of the defendant to provide self-care in prison; or

(3) the death of the caregiver of the defendant’s minor

children. USSG § 1B1.13, comment. (n.1); see also United

States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In

short,    1B1.13   is   an applicable       policy   statement for    all

Section 3582(c)(1)(A) motions, and Application Note 1(D) does

not grant discretion to courts to develop ‘other reasons’

that might justify a reduction in a defendant’s sentence.”).

Jones bears the burden of establishing that compassionate

release is warranted. See United States v. Heromin, No. 8:11-

cr-550-VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019)    (“Heromin      bears   the   burden   of    establishing    that

compassionate release is warranted.”).




                                      5
        Here, Jones cites to being a former smoker, which he

avers     “puts    him   at     serious   risk   of    suffering   serious

complications should he [contract] COVID-19 . . . again,” as

well as his prostate issues and residual symptoms from his

first bout with COVID-19, which include chronic headaches and

shortness of breath. (Doc. # 305 at 2-3). However, Jones has

not     demonstrated     that    these    constitute    serious    medical

conditions that substantially diminish his ability to care

for himself in his facility. See USSG § 1B1.13, comment.

(n.1); see also United States v. Chavez, 3:07-cr-145-MCR,

2021 WL 534759, at *1-2 (N.D. Fla. Feb. 12, 2021) (denying an

inmate’s request for compassionate release although he was a

former smoker and had previously tested positive for COVID-

19); United States v. Doobay, No. 3:16-cr-122-TJC-MCR, 2020

WL 5749921, at *1-2 (M.D. Fla. Sept. 25, 2020) (denying a

defendant’s motion for compassionate release who suffered

from an enlarged prostate, high blood pressure, and asthma);

United    States    v.   Jones,     No.   8:07-cr-9-JDW-TGW,       2021   WL

2109147, at *1 (M.D. Fla. May 25, 2021) (“[Defendant] asserts

that he tested positive for COVID-19 on January 9, 2021, and

has since experienced shortness of breath[ and] fatigue. . .

. However, his assertions do not entitle him to compassionate

release.” (internal quotation marks and citation omitted)).


                                      6
To the contrary, Jones’s medical records indicate that his

enlarged prostate is being treated with medication, and he no

longer has COVID-19. (Doc. # 305-1 at 3-4). And, even if the

Court     could    consider    “other     reasons,”      Jones   has   not

established       extraordinary     and     compelling     circumstances

warranting compassionate release.

        Finally, the 18 U.S.C. § 3553(a) factors do not support

compassionate       release.      Section    3553(a)      requires     the

imposition of a sentence that protects the public and reflects

the seriousness of his crime. The nature and circumstances of

this case involved a “conspiracy to distribute heroin and

fentanyl in the Tampa area.” (Doc. # 181 at 16). “[T]he total

amount of heroin . . . was one kilogram or more, and the total

amount of fentanyl was four-hundred grams or more.” (Id. at

20). While the Court commends Jones for his rehabilitation

efforts and good conduct in prison, he still has over five

years of his sentence remaining, and the Court finds that the

need for deterrence weighs against release at this time. (Doc.

# 305 at 5-6; Doc. # 307 at 1). Therefore, the Motion is

denied to the extent it seeks compassionate release as well.




                                    7
     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant    Travell   Kinkay     Jones’s    pro   se   Motion   for

Compassionate    Release    or   for   Judicial   Recommendation      for

Transfer to Home Confinement (Doc. # 305) is DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

14th day of July, 2021.




                                   8
